                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SCOTT DOZIER,                                      CASE NO. 19-cv-01470-YGR
                                   5                   Plaintiff,                           ORDER DISMISSING ACTION FOR FAILURE
                                                                                            TO PROSECUTE
                                   6             vs.

                                   7     FINANCIAL CREDIT NETWORK, ET AL.,
                                   8                   Defendants.

                                   9          The complaint in this action was filed on March 21, 2019. On May 31, 2019, this Court

                                  10   entered an order granting the unopposed motion of defendant Financial Credit Network Inc.

                                  11   (“FCN”) to quash service and dismiss the complaint against it based upon defects in the manner of

                                  12   service of process. (Dkt. No. 17.) The Order gave plaintiff Scott Dozier until July 1, 2019, to file
Northern District of California
 United States District Court




                                  13   a proof of service on FCN of the summons and complaint in a manner consistent with Rule 4 of

                                  14   the Federal Rules of Civil Procedure. On July 11, 2019, the Court entered an order giving Dozier

                                  15   an extended deadline to file proof of service or an explanation why he had not done so. Dozier

                                  16   was required to file by July 26, 2019, and a compliance hearing was set for Friday, August 2,

                                  17   2019. The July 11 Order specifically cautioned Dozier that if he failed to file proof of service or

                                  18   an explanation by July 26, 2019, “this action will be dismissed for failure to prosecute.” (Dkt. No.

                                  19   22, emphasis in original.)

                                  20          As of this date, Dozier has not filed a new proof of service, nor did he file any explanation

                                  21   or appear at the August 2, 2019 compliance hearing. Other than a stipulated dismissal of the only

                                  22   other defendant in this action, Dozier has not filed anything since he submitted the insufficient
                                       proof of service on FCN on April 11, 2019.
                                  23
                                              Therefore, the action herein is ordered DISMISSED WITHOUT PREJUDICE for failure to
                                  24
                                       prosecute.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: August 7, 2019
                                  27
                                                                                                YVONNE GONZALEZ ROGERS
                                  28                                                       UNITED STATES DISTRICT COURT JUDGE
